Citation Nr: 1640055	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  12-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension to include as a result of herbicide exposure or as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan made in January 2012.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

PTSD

At issue is whether the Veteran is entitled to an increased disability rating for PTSD.  In a September 2016 appellant brief, the Veteran, by and through his representative, suggested that his PTSD symptoms had increased in severity since his last VA examination.  Therefore, this matter is remanded for an examination to determine the current nature and severity of his PTSD.

Hypertension

Also at issue is whether the Veteran is entitled to service connection for hypertension.  A July 2010 VA examination noted that the Veteran had a positive history of hypertension.  Service connection can be granted on a secondary basis for a disability that was not incurred in or aggravated by active service if it was proximately due to or the result of a previously-service connected disability.  38 C.F.R. § 3.310.  A September 2016 appellant brief, contained excerpts of medical literature suggesting the possibility of a connection between PTSD and hypertension.  The Veteran contends that this medical literature is evidence that his hypertension is related to his previously service-connected PTSD.  
Furthermore, the Veteran has also argued that his hypertension is related to herbicide exposure during his service in the Republic of Vietnam.  The Veteran's personnel record contains a commendation for meritorious service in the Republic of Vietnam.  Therefore, herbicide exposure is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The National Academy of Sciences (NAS) has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  That is, the NAS found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.  The medical evidence on record does not address this possibility.  

Therefore, the Board finds that remand is required in order to obtain a medical opinion addressing whether the Veteran's current hypertension was caused or aggravated by his presumed in-service herbicide exposure or was proximately due or caused by his previously service-connected PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the Veteran's claim's file.

2.  Arrange to provide the Veteran with an appropriate VA examination in order to determine the current severity of his previously service-connected PTSD.

3.  Obtain a medical opinion to ascertain the etiology of the Veteran's hypertension.  If an opinion cannot be provided without an examination, one should be provided. 
The examiner should answer the following questions:

a)  Is at least as likely as not that the Veteran's hypertension either began during or was otherwise caused by his military service, to include as a result of his presumed herbicide exposure?  Why or why not?

In providing this opinion, the examiner should review and discuss the significance, if any, to the particular facts of the Veteran's situation of the Institute of Medicine (IOM) report wherein hypertension has been placed in the category of "limited or suggestive evidence" of an association between herbicide exposure and hypertension.  See Veterans and Agent Orange: Update 2012.

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was caused by his PTSD?  Why or why not? 

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was aggravated (permanently increased beyond the natural progression of the disability) by his PTSD?  Why or why not? 

In providing this opinion, the examiner should review and discuss the significance, if any, of the article Posttraumatic Stress Disorder and Cardiovascular Disease by Steven S. Coughlin (contained in VBMS, Subject: Appellate Brief, Receipt Date: September 9, 2016).

4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




